Citation Nr: 0012841	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs loan guaranty indebtedness in the amount of 
$9,330.91.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Roanoke, 
Virginia, Regional Office (RO) which determined that the 
veteran had not submitted a timely request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$9,330.91 and denied the request.  In April 2000, the Board 
remanded the veteran's claim to the RO for additional action.  
The veteran represents himself in this appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On September 6, 1996, the veteran received written notice 
of a Department of Veterans Affairs loan guaranty 
indebtedness in the amount of $9,330.91 and his waiver rights 
by "certified mail-return receipt requested."  

3.  The veteran's request for waiver of recovery of his 
Department of Veterans Affairs loan guaranty indebtedness in 
the amount of $9,330.91 was received in May 1998.  


CONCLUSION OF LAW

The veteran did not submit a timely request for waiver of 
recovery of his Department of Veterans Affairs loan guaranty 
indebtedness in the amount of $9,330.91.  38 U.S.C.A. 
§ 5302(b) (West 1991); 38 C.F.R.§ 1.964(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to any loan guaranteed, insured, or made under 
Chapter 37, the Secretary shall waive payment of an 
indebtedness to the Department of Veterans Affairs (VA) by 
the veteran, or the veteran's spouse, following default and 
loss of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  A request for waiver of loan guaranty 
indebtedness shall be made within one year after the date on 
which the debtor receives, by "certified mail-return receipt 
requested," written notice from the VA of the indebtedness.  
If written notice of indebtedness is sent by means other than 
"certified mail-return receipt requested," then there is no 
time limit for filing a request for waiver of indebtedness of 
loan guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R.§ 1.964(e) (1999).  

In September 1996, the RO informed the veteran in writing of 
a VA loan guaranty indebtedness in the amount of $9,330.91 by 
"certified mail-return receipt requested."  A Domestic 
Return Receipt (PS Form 3811) indicates that the veteran 
signed for and received the written notice on September 6, 
1996.  

In his May 1998 request for waiver, the veteran stated that 
he had spoken with a VA employee about his inability to repay 
his VA loan guaranty indebtedness.  He was told to submit a 
written request for waiver.  In his June 1998 notice of 
disagreement, the veteran advanced that "had I been aware of 
[the one year] time limit, I surely would have adhered to it 
because of my financial condition."  An April 2000 
memorandum from RO's "Chief, Operations" certifies that the 
veteran was informed of his VA loan guaranty indebtedness and 
associated waiver rights in writing on September 3, 1996 and 
signed a certified receipt for the notice on September 6, 
1996.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
received written notice of his VA loan guaranty indebtedness 
in the amount of $9,330.91 and his waiver rights by 
"certified mail-return receipt requested" in September 
1996.  In May 1998, the veteran requested waiver of recovery 
of his VA loan guaranty indebtedness.  The veteran has 
acknowledged that he did not submit a timely request for 
waiver of recovery of his VA loan guaranty indebtedness.  
While he alleges that he was unaware of the one year period 
in which to file a request of waiver, the record establishes 
that he was informed in writing of his waiver rights 
concurrently with the notice of his VA loan guaranty 
indebtedness.  The veteran was informed of his rights and 
obligations and did not act.  Therefore, the requested waiver 
is denied.  38 U.S.C.A. § 5302(b) 


(West 1991); 38 C.F.R.§ 1.964(e) (1999).  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $9,330.91 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

